Citation Nr: 1548067	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to April 1971.

This matter comes before the Board on an appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2015, the Veteran was scheduled for a videoconference hearing, however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 rating decision denied service connection for a low back disability.  The Veteran did not appeal that decision and the July 2009 decision is final.

2.  The additional evidence presented since the July 2009 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2009 decision denying the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Since the July 2009 rating decision, new and material evidence has been received, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to reopening the Veteran's claim for service connection for a low back disability, further notice or assistance is unnecessary to aid the Veteran in substantiating this claim and any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a low back condition in March 2009.  A July 2009 rating decision denied service connection for a low back condition on the basis that there was no evidence that showed the Veteran had a chronic condition in service.  The Veteran did not timely appeal the July 2009 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015).  Service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence added to the claims file since the final July 2009 rating decision includes an August 2010 statement from the Veteran's treating physician regarding the Veteran's back condition and treatment.  The statement included an opinion linking the Veteran's current low back disability to his military service.  The August 2010 statement is new evidence that links the Veteran's current low back disability to his military service, and takes into account the Veteran's statements regarding symptomatology since service.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the new evidence added to the record since the final July 2009 rating decision relates to an unproven element of the previously denied claim, and raises a reasonable possibility of allowance of the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability; to that extent only the claim is allowed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Board notes that the Veteran submitted an August 2010 statement from his treating physician that contained an opinion that the Veteran's current back disability is the same as the back condition he had in service.  However, the physician acknowledged that she had only been treating the Veteran for the previous year and her opinion was based solely on the Veteran's history.  The examiner did not review the claims file nor have access to the Veteran's treatment history.  

An October 2010 VA examiner stated that there was nothing in the claims file regarding ongoing back problems and opined that it would be mere speculation to connect the Veteran's current back condition to service.  The Board finds the examination insufficient.  First, the Board notes that the examiner did not take into consideration the Veteran's statements regarding ongoing back problems since service, culminating in back surgery and continued back pain.  Additionally, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he has exhausted the limits of current medical knowledge in providing an answer to a particular question.  Therefore, the Board finds that opinion inadequate to decide the claim.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Veteran should be provided a new VA spine examination to determine whether he has a current back disability that is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with Virtual VA or VBMS any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him to determine the severity and etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed low back conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back condition is related to the Veteran's May and June 1969 in-service complaints of back pain.

For the purposes of this examination, the examiner should take as true the Veteran's testimony and statements that he had back pain after the in-service injury, and that he sought treatment for that back pain after discharge from active service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


